Case: 13-13367   Date Filed: 01/02/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13367
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:12-cv-00617-HLA-TEM

NELLIE ANNETTE BROWN,


                                                            Plaintiff-Appellant,

                                  versus

PUTNAM COUNTY HEALTH DEPARTMENT HEALTHY FAMILIES, et al.,

                                                                    Defendants,

DEPARTMENT OF HEALTH, GOVERNMENT AGENCY,

                                                          Defendant-Appellee.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 2, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 13-13367     Date Filed: 01/02/2014   Page: 2 of 2


      Nellie Brown appeals pro se the dismissal of her third amended complaint.

The district court dismissed Brown’s complaint for failure to perfect service of

process, and Brown does not challenge that ruling. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). The district court instructed Brown how to perfect

service of process and what party to name as the proper defendant, gave her three

opportunities to comply with those instructions, and warned her that the failure to

perfect service of her third amended complaint would result in dismissal.

Although we treat pro se litigants like Brown leniently, “we nevertheless ...

require[ ] them to conform to procedural rules.” Albra v. Advan, Inc., 490 F.3d
826, 829 (11th Cir. 2007) (quoting Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir.

2002)).

      We AFFIRM the dismissal of Brown’s third amended complaint.




                                          2